Citation Nr: 0328217	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  94-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left foot.  

2.  Entitlement to service connection for residuals of an 
injury to the left hip.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served in the Army Reserve National Guard of 
Pennsylvania.  Presently the only period of active duty which 
has been verified is a period of active duty for training 
from February 1981 to May 1981.  

This appeal arises from July 1992, September 1992 and 
February 1993 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The RO in a July 1992 rating decision granted service 
connection for a back disorder and denied service connection 
for a left foot injury, a left hip injury, headaches and a 
skin disorder.  In October 1992 the veteran filed a notice of 
disagreement with the denials of service connection for a 
left foot injury, headaches and a skin disorder.  The RO 
issued a statement of the case to the veteran in November 
1991, which included the issues of service connection for a 
left foot injury, headaches and a skin disorder.  The veteran 
submitted his substantive appeal in November 1992 as to the 
denials of service connection for left foot injury, headaches 
and a skin disorder.  

In his November 1992 substantive appeal the veteran indicated 
disagreement with the denial of service connection for a left 
hip injury.  A March 1993 supplemental statement of the case 
included the issue of service connection for a left hip 
injury.  In May 1993 the veteran submitted a substantive 
appeal which included the issue of service connection for a 
left hip injury.  

Also, in his November 1992 substantive appeal the veteran 
raised a claim for service connection for a nervous disorder.  
The RO denied service connection for a nervous disorder in 
February and August 1993 rating decisions.  The veteran 
indicated his disagreement with the denial of service 
connection for a psychiatric disorder in May 1993.  A 
September 1993 statement of the case was issued to the 
veteran regarding the issue of service connection for a 
nervous disorder.  The veteran appeared at a hearing before a 
Hearing Officer at the RO in February 1994.  The veteran 
testified he had a nervous condition which began in service.  
The veteran indicated he had filed a substantive appeal as to 
all of the issues discussed at the hearing and the Hearing 
Officer stated that if he his decision was unfavorable the 
issues would be appealed to the Board of Veterans' Appeals 
(Board).  (T-9).  

The veteran has filed timely notices of disagreement, been 
furnished statements of the case and filed timely substantive 
appeals with all the issues noted on the title page.  The 
Board has accepted the transcript of the February 1994 
hearing before a Hearing Officer at the RO as the veteran's 
substantive appeal as to the issue of service connection for 
a nervous disorder.  38 C.F.R. §§ 20.200, 20.201, 20.202 
(2003); see also Tomlin v. Brown, 5 Vet. App. 355, 357 
(1993).  


REMAND

The veteran's claims must be remanded for the RO to verify 
all the veteran's periods of active duty and active duty for 
training.  On his original application for VA benefits in May 
1991 the veteran indicated he had served from May 1980 until 
August 1990.  The veteran has used two Social Security 
numbers.  

The veteran submitted a June 1991 letter from the Department 
of the Army which indicated the veteran had one year and nine 
months of active service as computed under 38 U.S.C.A. 
§ 1208.  The RO sent a letter to the Commander of the 
veteran's unit in July 1991 requesting the veteran's service 
records.  

In November 1991 the RO requested verification of the 
veteran's service (that request listed only one Social 
Security Number) and received a reply in January 1992.  The 
reply indicated the center had no record of the veteran and 
suggested the RO submit a request to the Army Reserve 
Personnel Center in St. Louis.  

The RO sent a request for information to the veteran's 
reserve unit and the Adjutant's General's Office of 
Pennsylvania in February 1992.  In March 1992 the RO received 
a copy of an August 1991 letter from the Adjutant General, 
which indicated that the veteran had been separated on June 
20, 1991.  In November 1992 the RO received a letter from the 
U. S. Army Reserve Personnel Center (ARPERCEN) in St. Louis.  
They indicated the veteran was assigned to a Guard Unit and 
that the inquiry must be sent to his unit of assignment.  

A Deferred Rating Decision sheet dated in February 1994 
reveals the RO again noted the veteran's service had not been 
verified and again ordered a request be sent to the 
Pennsylvania National Guard and two other sources.  The RO 
sent a letter to the Adjutant General in February 1994 and 
two other requests for verification appear in the claims 
folder.  

In February 1994 the RO received a reply from the National 
Personnel Records Center (NPRC) in St Louis, which indicated 
the veteran had active duty for training from February 22, 
1981 to May 20, 1981.  Enclosed were the veteran's DD 214, 
NGB 22 and DA 2496.  The DD 214 noted the veteran entered 
active duty on February 22, 1981 and was separated on May 20, 
1981.  The type of separation was relief from active duty 
training.  The NGB Form 22 reveals the veteran entered 
service with the ARNGUS/Paarng on December 30, 1980 and was 
separated June 20, 1991.  

In March 1994 a Request for Information form was returned 
with a notation that the veteran was discharged from the 
Pennsylvania National Guard and that his records were in St. 
Louis.  

A second request was sent to NPRC in July 1994 giving 
alternative Social Security numbers and asking for 
verification of service, including any active duty for 
training.  The NPRC responded in August 1994 that his active 
duty began in February 1981 and ended in May 1981.  

The veteran's service medical records include an August 1990 
Memorandum from the veteran's Army National Guard unit.  The 
memorandum states the veteran was injured on active duty 
training on August 1990.  

A review of the claims folder indicates all periods of the 
veteran's active duty and active duty for training have not 
been verified.  The Department of the Army has credited the 
veteran with one year and nine months of active service, more 
than the four month period noted on the only DD 214 of 
record, and he also had a period of active duty for training 
in August 1990.  

In view of the foregoing, the Board finds that the veteran's 
claims must be remanded to the RO for verification of all his 
periods of active duty and active duty for training.  

The Board notes that Veterans Benefits Administration 
Adjudication Procedure Manual (M21-1), Part III, Chapter 4, 
Section 4.01(c) explains that all National Guard service 
records are initially sent to the state headquarters (Office 
of the Adjutant General), which functions as a separation and 
transfer point.  The state sends the records to the ARPERCEN 
which sorts them.  Records for retirement eligible guardsmen 
are retained; all other records are sent to the NPRC.  
Because of delays in forwarding records from one point to 
another, the records may not be where they are supposed to 
be.  It is also possible that the records might never have 
left the separation center or that the records may be in the 
veteran's possession.  If the veteran Reserve/Guard 
connection has terminated the veteran's records may still be 
at the Reserve/Guard unit.  

The RO has made numerous attempts to obtain verification of 
the veteran's periods of active duty.  They have followed up 
each response with a request to any source to which they were 
referred.  Nevertheless, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
The regulations require VA to make as many requests as are 
necessary to obtain relevant records which are in the custody 
of a Federal Department or agency.  Attempts to obtain the 
records may only cease if the custodian of the record advises 
VA that the records do not exist or the custodian does not 
have them.  38 C.F.R. § 3.159 (2003).  

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs (PVA), Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should again attempt to 
verify, through official channels, the 
veteran's periods of military service, 
with a specific request for verification 
of the dates of any periods of active 
duty and active duty for training.  The 
RO should indicate to the custodians of 
the records that agencies must state in 
their replies if the records do not exist 
or the custodian does not have them.  

2.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must also be notified that he 
has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for residuals of 
injuries of the left foot and left hip, 
headaches, a skin disorder, and a 
psychiatric disorder, to include 
consideration of all evidence obtained 
since its Supplemental Statement of the 
Case (SSOC) was issued in March 2002.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
with an appropriate supplemental 
statement of the case (SSOC), which 
contains a summary of the evidence 
received since the March 2002 SSOC, and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and his representative 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




